t c summary opinion united_states tax_court carlos calderon petitioner v commissioner of internal revenue respondent docket no 2244-14s filed date carlos calderon pro_se derek p richman and william lee blagg for respondent summary opinion jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his three minor children gc bc and sc and whether petitioner is entitled to a child_tax_credit background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and the accompanying exhibits at the time he filed his petition petitioner resided in florida petitioner and his then wife tania daza entered into a consent decree of dissolution of marriage with children non-covenant marriage consent decree filed on date with the superior court of the state of arizona in and for the county of maricopa the consent decree obligated petitioner to pay child_support for his three children it also allocated federal and state dependency_exemptions between petitioner and ms daza paragraph of the consent decree provided the court refers to minors by their initials see rule a allocating to the father the federal and state dependency_exemptions for the parties’ minor children as follows and in order for the father to be able to claim the foregoing exemptions he must be current in paying child_support as defined in the arizona supreme court’s child_support guidelines if not the mother shall claim the benefits thereof on her federal and state tax returns for that tax_year paragraph provided allocating to the mother the federal and state dependency_exemption s for the parties’ minor children as follows ms daza was awarded sole custody of the children petitioner was awarded parenting time every other weekend and an uninterrupted two-week period during the summer months or school break petitioner’ sec_2011 form_1040 u s individual_income_tax_return was received by respondent on date petitioner claimed his three children as dependents he also claimed a child_tax_credit of dollar_figure he did not attach a copy of the consent decree to his federal tax_return nor did he attach any other document indicating that ms daza released her claim to dependency_exemptions for the children for i introduction discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 ii dependency_exemption deduction sec_151 allows a taxpayer to deduct an exemption_amount for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year as pertinent hereto sec_152 defines a dependent as a qualifying_child generally a qualifying_child must i bear a specified relationship to the taxpayer such as child of the taxpayer ii have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year iii meet certain age requirements iv not have provided over one-half of his her support for the year at issue and v not have filed a joint_return for the year petitioner acknowledges that the children did not share the same place of abode with him for more than one-half of the year in the case of divorced or separated parents sec_152 provides a special rule to determine which parent is entitled to a dependency_exemption deduction for a child in general a child who is in the custody of one or both of the child’s parents for more than one-half of the calendar_year and who receives more than one-half of his her support from parents who are divorced or separated or who live apart at all times during the last six months of the calendar_year will be considered the qualifying_child of the custodial_parent sec_152 142_tc_131 sec_152 defines the custodial_parent as the parent having custody for the greater portion of the calendar_year see also sec_1_152-4 income_tax regs sec_152 defines the noncustodial_parent as the parent who is not the custodial_parent see also sec_1_152-4 income_tax regs in the instant case it is undisputed that petitioner’s children lived with ms daza for the greater portion of ms daza therefore is the custodial_parent and petitioner is the noncustodial_parent pursuant to sec_152 a child will be treated as a qualifying_child of the noncustodial_parent when certain criteria are met one of the requirements is that the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year sec_152 and if the custodial_parent signs such a written declaration the noncustodial_parent must attach it to the noncustodial parent’s return for the taxable_year beginning during such calendar_year sec_152 sec_1_152-4 income_tax regs provides that the written declaration must be an unconditional release of the custodial parent’s claim to the child as a dependent a declaration is not unconditional if the custodial parent’s release of the right to claim the child as a dependent requires the satisfaction of any condition including the noncustodial parent’s meeting of an obligation such as the payment of support id sec_1_152-4 income_tax regs provides that the noncustodial_parent must attach a copy of the written declaration to the parent’s tax_return for each taxable_year for which the child is claimed as a dependent sec_1_152-4 income_tax regs provides that a written declaration may be made on form_8332 release revocation of release of claim to exemption for child by custodial_parent any written declaration not on that form must conform to the substance of form_8332 and must be a document executed for the sole purpose of serving as a written declaration under this section a court order or decree or a separation agreement may not serve as a written declaration id no documents were attached to petitioner’ sec_2011 form_1040 evidencing petitioner’s right to claim dependency_exemption deductions for his three children at trial petitioner did not produce a form_8332 or another document conforming a court order decree may qualify as a written declaration if it was executed in a taxable_year beginning on or before date see 142_tc_131 sec_1_152-4 income_tax regs as petitioner’s consent order was entered into after date this rule is inapplicable to that form’s substance thus the basic element necessary to satisfy sec_152 ie that the custodial_parent declare that she will not claim the child as a dependent for the taxable_year is lacking here see swint v commissioner t c pincite 140_tc_200 petitioner produced a copy of the consent decree providing that he was entitled to claim dependency_exemption deductions for however as stated supra note for tax years beginning after date a copy of a court order decree is not sufficient moreover the consent decree makes clear that petitioner’s right to claim dependency_exemptions for the children was not unconditional rather petitioner was entitled to the dependency_exemptions provided he remained current in paying child_support as defined in the arizona supreme court’s child_support guidelines thus the consent decree even if otherwise sufficient would not satisfy the unconditional declaration requirement of sec_152 we do not doubt that petitioner has fulfilled his obligations under the consent decree but it is the internal_revenue_code which ultimately governs a taxpayer’s entitlement to claim a federal_income_tax deduction and federal_law is strict in allowing those deductions we therefore are required to conclude that petitioner is not entitled to dependency_exemption deductions for with respect to gc bc and sc iii child_tax_credit a taxpayer is entitled to a child_tax_credit for each qualifying_child as defined in sec_152 who has not reached the age of and for whom the taxpayer is allowed a deduction under sec_151 sec_24 c because gc bc and sc are not petitioner’s qualifying children for petitioner is not entitled to a child_tax_credit for them to reflect the foregoing decision will be entered for respondent
